                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AARON MCCOY                                              :       CIVIL ACTION
                                                         :
                v.                                       :
                                                         :
DETECTIVE KEENYA TAYLOR,                                 :
DETECTIVE/SERGEANT JOSEPH                                :
JENKINS, POLICE OFFICER WALTER                           :
BOSAK, CITY OF PHILADELPHIA, and                         :
JOHN AND/OR JANE DOE POLICE                              :
PERSONNEL (1-5)                                          :       NO. 18-4123

                                    MEMORANDUM OPINION

Savage, J.                                                                               June 20, 2019

        This § 1983 malicious prosecution action demonstrates how a man accused of a

heinous crime and who spent 13 months in jail before the charges were dismissed cannot

obtain relief from the police detective who obtained a search warrant based on her

affidavit of probable cause.          Despite the detective’s failure to include all available

information bearing on the alleged victim’s credibility, the affidavit supplied probable

cause. As a result, plaintiff Aaron McCoy cannot establish an essential element of his

cause of action.

        McCoy brings federal and state malicious prosecution claims against Philadelphia

Police Detective Keenya Taylor arising from his arrest and prosecution for raping Lolita

Henagan.1 After Henagan reported that McCoy had raped her, Taylor submitted an



        1
          In his Amended Complaint, McCoy also sued Detective Sergeant Joseph Jenkins, who approved
Taylor’s affidavit of probable cause, and Philadelphia Police Personnel John and/or Jane Doe (1-5). Am.
Compl. ¶ 1, ECF No. 5. The parties stipulated to Jenkins’ dismissal with prejudice on March 18, 2019. Stip.
of Dism., ECF No. 17. In his original Complaint, McCoy named the City of Philadelphia and Police Officer
Walter Bosak as defendants, but did not do so in the Amended Complaint.
affidavit of probable cause that resulted in McCoy’s arrest and charges against him. The

case was nolle prossed after Henagan failed to appear at trial. McCoy sued, alleging that

Taylor initiated the proceedings against him maliciously and without probable cause.

        Moving for summary judgment, Taylor argues that the undisputed facts establish

that probable cause existed for McCoy’s arrest and she did not act with malice. She

argues that dismissal of the criminal case without prejudice was not a termination in

McCoy’s favor. She also asserts qualified immunity. Opposing the motion, McCoy

maintains that Taylor maliciously withheld facts and embellished others in the affidavit of

probable cause and that the nolle prosequi of the charges was a favorable termination.

He maintains that qualified immunity does not insulate Taylor from her own admitted

incompetence.

        Considering the omitted facts together with the existing facts in the affidavit and

disregarding the ones that Taylor could not attribute, a reasonable jury could not conclude

that there was no probable cause to arrest McCoy. Therefore, we shall grant Taylor’s

motion.

                                             Background

        McCoy was arrested and charged with rape and related crimes based solely upon

Henagan’s uncorroborated complaint. After McCoy was held in jail awaiting trial for 13

months, the charges were nolle prossed.

        On January 26, 2014, at approximately 11 p.m., Henagan reported to the police

an alleged domestic incident at 234 Widener Street involving McCoy.2 At 3:37 a.m. the



        2
          Def.’s Stmt. of Undisputed Material Facts (DSUMF) ¶ 1, ECF No. 15-1; Pl.’s Resp. to Def.’s Stmt.
of Undisputed Material Facts (PRDSUMF) ¶ 1, ECF No. 16-4.


                                                    2
following morning, Taylor interviewed Henagan at the Special Victims Unit.3 Henagan

told Taylor that McCoy, her boyfriend and father of her unborn child, had sexually

assaulted her on January 25 and 26 at the Widener Street property.4 Henagan identified

McCoy as her assailant from a photograph.5 She stated that after she informed McCoy

that she was pregnant,6 they began having arguments that frequently turned into physical

fights.7 According to Henagan, during the fights, McCoy attempted to force her to have

sex.8

        Henagan indicated that the January 25 assault occurred during a three-day period

when McCoy confined her to the house and would not let her eat.9 She maintained that

her confinement prevented her from reporting the assault that day.10 She also stated that

she did not report the assault in her initial contact with police on January 26 because she

was scared and not from the area.11

        According to Henagan, the January 26 assault occurred after she rejected

McCoy’s advances. She related that she was lying in bed with McCoy around 8 p.m.




        3
            DSUMF ¶ 2; PRDSUMF ¶ 2.
        4
        DSUMF ¶ 3; PRDSUMF ¶ 3; Investigation Interview Rec. 2-3, ECF No. 15-3. When Taylor asked
Henagan how often McCoy sexually assaults her, she responded, “It’s been only these two times that I can
remember.” Investigation Interview Rec. 3.
        5
            DSUMF ¶ 4; PRDSUMF ¶ 4; McCoy Photo., ECF No. 15-4.
        6
            DSUMF ¶ 3; PRDSUMF ¶ 3; Investigation Interview Rec. 2.
        7
            DSUMF ¶ 3; PRDSUMF ¶ 3; Investigation Interview Rec. 2.
        8
            Investigation Interview Rec. 2.
        9
            Id. 3.
        10
             Id.
        11
             Id.


                                                   3
when he wanted to have sex with her.12 She asked him to stop and then begged him to

stop.13 Despite her protestations, he raped her vaginally.14 McCoy then grabbed the

back of her head and forced her to perform oral sex on him.15 Henagan did not know if

McCoy wore a condom during the assault.16 She claimed that McCoy hurt her back and

neck, and “they” had to wrap her ankle.17

       After Henagan was interviewed by Taylor, she was examined at the Philadelphia

Sexual Assault Response Center (Response Center) at approximately 5:00 a.m. on

January 27.18 She told the examiner that McCoy had grabbed her by the neck, pushed

her backwards onto the bed, and raped her vaginally while holding her down with one

hand on her neck.19 She stated that McCoy had ejaculated.20 She did not know if he was

wearing a condom.21 She also claimed that McCoy had grabbed her by the hair and




       12
          DSUMF ¶ 3; PRDSUMF ¶ 3; Investigation Interview Rec. 2. McCoy also told Taylor that McCoy
“pushed [her] down on the bed . . . .” Investigation Interview Rec. 2.
       13
            DSUMF ¶ 3; PRDSUMF ¶ 3; Investigation Interview Rec. 2.
       14
            DSUMF ¶ 3; PRDSUMF ¶ 3; Investigation Interview Rec. 2-3.
       15
            DSUMF ¶ 3; PRDSUMF ¶ 3; Investigation Interview Rec. 2-3.
       16
            DSUMF ¶ 3; PRDSUMF ¶ 3; Investigation Interview Rec. 3.
       17
            DSUMF ¶ 3; PRDSUMF ¶ 3; Investigation Interview Rec. 3.
       18
            Phila. Sex. Assault Resp. Cntr. Sex. Assault Forensic Exam. Form (Sex. Exam.) 2, ECF No. 15-
5.
       19
            Id. 4.
       20
            Id.
       21
            Id.


                                                    4
forced her to perform oral sex on him.22 A comprehensive physical examination revealed

no visible injuries.23 Consequently, no photographs were taken.24

      Henagan indicated that she was three months pregnant and had her last period in

November 2013.25 She stated that her last consensual sexual intercourse was anal with

a condom in September 2013.26

      Taylor received the Response Center’s report later that day or the next day.27 After

a delay of six weeks, she submitted a draft affidavit of probable cause with a

recommendation that charges be filed to the Philadelphia District Attorney’s Office.28 On

April 3, 2014, she presented a probable cause affidavit to a magistrate, seeking a warrant

for McCoy’s arrest on charges of rape, involuntary deviate sexual intercourse, sexual

assault, and various misdemeanors.29 Specifically, the affidavit stated:

                    The Complainant a twenty-one year old female stated the
                    following in summary to the assigned on 1-27-2014 inside the
                    Special Victims Unit. The Complainant stated that on 1-26-
                    2014 she was inside 234 Widener Street (Phila. Pa.) with her
                    live-in boyfriend Aaron Mccoy (Offender). The Complainant
                    stated that she and the Offender was [sic] in bed togeather
                    [sic] when the Offender asked her to engage in sex with her
                    [sic]. The Complainant told the Offender “No”. The Offender
                    then grabbed the Complainant and forced her to engage in
                    oral and vaginal sex with him against her will. The
                    Complainant then told the Assigned that after the assault the

      22
           Id. 5.
      23
           Id. 7-8.
      24
           Id. 11.
      25
           Id. 2, 11.
      26
           Id. 2.
      27
           Taylor Dep. Tr. 48:7-16, ECF 16-1, Ex. E.
      28
           DSUMF ¶ 7; PRDSUMF ¶ 7; Taylor Dep. Tr. 107:4-13, ECF 15-8.
      29
           DSUMF ¶¶ 8-9; PRDSUMF ¶¶ 8-9; Aff. of Prob. Cause, ECF 15-10.


                                                       5
                    Offender fell asleep and the Complainant left the residence
                    and the police were notified. The Complainant also told the
                    Assigned that she is pregnant and the Offender is the father
                    of her unborn child.30

         Taylor did not corroborate the information Henagan had given her that she

included in the affidavit.31 She had no further contact with Henagan after the January 27,

2014 interview.32 At her deposition, Taylor could not identify where she had obtained the

information that Henagan left the residence and contacted police after McCoy had fallen

asleep.33 At no time did she contact McCoy.

         On April 3, 2014, based on Taylor’s affidavit, a magistrate signed the arrest

warrant.34 McCoy surrendered to police on June 19, 2014.35 On October 9, 2014, after

a preliminary hearing at which Henagan testified, McCoy was held for trial on all

charges.36 When Henagan later failed to appear at the trial, the case was nolle prossed

without prejudice.37




         30
              DSUMF ¶ 10; PRDSUMF ¶ 10; Aff. of Prob. Cause.
         31
              Taylor Dep. Tr. 85:9-12, ECF 16-1.
         32
              Id. 80:1-81:3.
         33
              Id. 72:8-21.
         34
              DSUMF ¶ 12; PRDSUMF ¶ 12; Warrant of Arrest, ECF 15-9.
         35
              DSUMF ¶ 13; PRDSUMF ¶ 13; McCoy Dep. Tr. 31:1-15, ECF 15-11; PPD Arrest Rpt. 2, ECF
15-12.
         36
          DSUMF ¶¶ 17-19; PRDSUMF ¶¶ 17-19; Commonwealth v. McCoy, MC-51-CR-0020604-2014
at 1-3, ECF 15-13.
         37
              DSUMF ¶ 20; PRDSUMF ¶ 20; Commonwealth v. McCoy, CP-51-CR-0011543-2014 at 11, ECF
15-15.




                                                   6
                                   Standard of Review

       Summary judgment is appropriate “if the movant shows there is no genuine dispute

as to any material fact and [that] the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). Judgment will be entered against a party who fails to sufficiently

establish any element essential to that party’s case and who bears the ultimate burden of

proof at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In examining the

motion, we draw all reasonable inferences in the nonmovant’s favor. InterVest, Inc. v.

Bloomberg, L.P., 340 F.3d 144, 159-60 (3d Cir. 2003).

       The initial burden of demonstrating that there are no genuine issues of material

fact falls on the moving party. FED. R. CIV. P. 56(a). Once the moving party has met its

burden, the nonmoving party must counter with “specific facts showing that there is a

genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986) (citation omitted). The nonmovant must show more than the “mere existence

of a scintilla of evidence” for elements on which she bears the burden of production.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). Bare assertions, conclusory

allegations or suspicions are not sufficient to defeat summary judgment. Fireman’s Ins.

Co. v. DuFresne, 676 F.2d 965, 969 (3d Cir. 1982). Thus, “[w]here the record taken as a

whole could not lead a rational trier of fact to find for the non-moving party, there is no

‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).

                                         Analysis

       To establish a Fourth Amendment claim of malicious prosecution under § 1983, a

plaintiff must show that: (1) the defendant initiated a criminal proceeding against him; (2)

the criminal proceeding ended in his favor; (3) the proceeding was initiated without



                                              7
probable cause; (4) the defendant acted maliciously or for a purpose other than bringing

him to justice; and (5) he suffered deprivation of liberty consistent with the concept of

seizure as a consequence of a legal proceeding. Kossler v. Crisanti, 564 F.3d 181, 186

(3d Cir. 2009) (citing Estate of Smith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003)). To

establish a claim of malicious prosecution resulting in a criminal proceeding under

Pennsylvania law, a plaintiff need not show the fifth element, a seizure consistent with the

Fourth Amendment. Id. at 186 n.2 (citing Merkle v. Upper Dublin Sch. Dist., 211 F.3d

782, 791 (3d Cir. 2000)).

       McCoy cannot establish the third element, the absence of probable cause. The

undisputed facts show that probable cause existed to arrest McCoy.

       “[P]robable cause to arrest exists when the facts and circumstances within the

arresting officer’s knowledge are sufficient in themselves to warrant a reasonable person

to believe that an offense has been or is being committed by the person to be arrested.”

Orsatti v. N.J. State Police, 71 F.3d 480, 483 (3d Cir. 1995) (citing United States v. Cruz,

910 F.2d 1072, 1076 (3d Cir. 1990)). The issue is not McCoy’s actual innocence or guilt,

but rather whether the arrest was supported by probable cause. See Wright v. City of

Phila., 409 F.3d 595, 602 (3d Cir. 2005).

       Applying a “totality-of-the-circumstances approach,” and viewing all facts, not just

those favorable to the non-moving party, we ask whether any reasonable jury could

conclude that “those facts, considered in their totality in the light most favorable to the

non-moving party, did not demonstrate a ‘fair probability’ that a crime occurred.”

Dempsey v. Bucknell Univ., 834 F.3d 457, 468 (3d Cir. 2016).




                                             8
      Whether probable cause existed is a factual determination for a jury. Dempsey,

834 F.3d at 468 (citing Sherwood v. Mulvihill, 113 F.3d 396, 401 (3d Cir. 1997); Groman

v. Twp. of Manalapan, 47 F.3d 628, 635 (3d Cir. 1995)). However, when the evidence,

viewed in favor of the non-moving party, “reasonably would not support a contrary factual

finding,” a court may conclude that probable cause existed as a matter of law. Id. (quoting

Sherwood, 113 F.3d at 401); Merkle, 211 F.3d at 788-89. In other words, if a reasonable

jury could not conclude that there was a lack of probable cause, the defendant is entitled

to summary judgment.

      Typically, an arrest warrant establishes probable cause. Nevertheless, despite the

existence of an arrest warrant, a plaintiff may establish a lack of probable cause by

showing (1) an officer “knowingly and deliberately, or with a reckless disregard for the

truth made false statements or omissions that create[d] a falsehood by applying for a

warrant;” and (2) the statements or omissions were “material, or necessary, to the finding

of probable cause.” Wilson v. Russo, 212 F.3d 781, 786-87 (3d Cir. 2000) (quotations

omitted). An omission is made with reckless disregard if an officer withholds something

that “any reasonable person” would know is “the kind of thing the judge would wish to

know.” Id. at 788.

      McCoy contends that Taylor “withheld critical information and embellished facts in

the affidavit of probable cause.”38 He points to Henagan’s statements to the sexual

assault examiner that before the alleged rapes she last had sex, anally and with a

condom, in September 2013, and that she was three months pregnant by McCoy but had




      38
           Opp’n to Def.’s Mot. for Summ. J. 7, ECF No. 16.


                                                    9
her last period only two months earlier in November.39 He emphasizes that Henagan told

Taylor that she had suffered injuries to her back, neck and ankle in the attack, but the

examiner found none.40 These inconsistencies were not included in the affidavit of

probable cause.41

       McCoy also complains that Taylor included information in the affidavit that

Henagan had not provided her. Although the affidavit indicated that McCoy fell asleep

after the January 26 assault and Henagan left the residence to contact police, Taylor

could not explain where she had obtained that information.42 It was not in the record of

her interview of Henagan.

       Taylor maintains that she did not act deliberately or recklessly in drafting and

submitting the affidavit of probable cause when she applied for the arrest warrant.43 She

argues that any omissions and the inclusion of the statement about McCoy’s falling asleep

were not material to the magistrate’s finding of probable cause.44 She asserts that

Henagan’s pregnancy and sexual history, and whether she was eventually able to leave

her residence, were “entirely irrelevant to the finding of probable cause to arrest Mr.

McCoy for sexual assault and other crimes.”45




       39
            Id. 9.
       40
            Id.
       41
            Aff. of Prob. Cause.
       42
            Taylor Dep. Tr. 72:8-21, ECF 16-1.
       43
         Mem. in Supp. of Def.’s Mot. for Summ. J. 10-11, ECF No. 15; Reply in Supp. of Def.’s Mot. for
Summ. J. 4, ECF No. 18.
       44
            Mem. in Supp. of Def.’s Mot. for Summ. J. 11; Reply in Supp. of Def.’s Mot. for Summ. J. 3.
       45
            Mem. in Supp. of Def.’s Mot. for Summ. J. 11.


                                                     10
       McCoy does not claim that the affidavit, on its face, failed to establish probable

cause. Instead, he claims that Henagan’s credibility would have been undermined by

including in the affidavit the discrepancies regarding her injuries, pregnancy, and sexual

history. But, he does not explain how these discrepancies show that she had not been

truthful about the rape. The information provided by Henagan and her photographic

identification of McCoy were sufficient for a reasonable officer to believe “that there was

a ‘substantial chance of criminal activity.’” District of Columbia v. Wesby, 138 S. Ct. 577,

588 (2018) (quoting Illinois v. Gates, 462 U.S. 213, 244 n.13 (1983)). Taylor was not

required to make accurate credibility determinations or investigate every issue that might

suggest McCoy’s innocence. Baker v. McCollan, 443 U.S. 137, 146 (1979); Wright, 409

F.3d at 603.

       Comparing the investigation interview of Henagan with Taylor’s affidavit shows that

Taylor omitted several facts.     She did not include the discrepancy in Henagan’s

statements regarding the length of her pregnancy and the date of her last period, nor the

absence of any physical injuries upon examination despite her claimed injuries.

       Where a police officer recklessly omits or includes facts in an affidavit of probable

cause, the court must “perform [a] literal, word-by-word reconstruction[ ] of [the]

challenged affidavit[ ].” Dempsey, 834 F.3d at 470 (quoting Wilson, 212 F.3d at 789); see

also Franks v. Delaware, 438 U.S. 154, 155-56 (1978) (“affidavit’s false material” should

be “set to one side” and its “remaining content” reviewed for sufficiency “to establish

probable cause”). “To determine the materiality of the misstatements and omissions, we

excise the offending inaccuracies and insert the facts recklessly omitted, and then

determine whether or not the ‘corrected’ warrant affidavit would establish probable



                                            11
cause.” Wilson, 212 F.3d at 789. If the reconstructed affidavit establishes probable

cause, summary judgment is appropriate, “for even if there had not been omissions and

misrepresentations in [the] presentation to [the] [j]udge” who approved the warrant, the

plaintiff would have been arrested. Id.

      Here, the reconstructed affidavit, with unattributable information struck and

previously omitted information underlined, reads as follows:

             The Complainant a twenty-one year old female stated the
             following in summary to the assigned on 1-27-2014 inside the
             Special Victims Unit. The Complainant stated that on 1-26-
             2014 she was inside 234 Widener Street (Phila. Pa.) with her
             live-in boyfriend Aaron Mccoy (Offender). The Complainant
             stated that she and the Offender was [sic] in bed togeather
             [sic] when the Offender asked her to engage in sex with her
             [sic]. The Complainant told the Offender "No". The Offender
             then grabbed the Complainant and forced her to engage in
             oral and vaginal sex with him against her will. The
             Complainant then told the Assigned that after the assault
             the Offender fell asleep and the Complainant left the
             residence and the police were notified. She told the
             Assigned that her ankle had to be wrapped and her back
             and neck were also injured, but the forensic examiner
             found no signs of injuries. The Complainant also told the
             Assigned that she is pregnant and the Offender is the father
             of her unborn child. The Complainant told the forensic
             examiner that she became pregnant in October 2013, but
             she also reported that her last period was in November
             2013 and that she last had sex, anally and with a condom,
             in September 2013.

      The reconstructed affidavit still establishes probable cause to arrest McCoy.

Ignoring the sentence regarding Henagan leaving the residence after McCoy fell asleep

and including the inconsistencies regarding her injuries, pregnancy and sexual history,

the totality of the facts demonstrate probable cause that McCoy raped Henagan.

      The crux of the allegations against McCoy was that he had raped and sexually

assaulted Henagan. She may have exaggerated her injuries or may not have sustained


                                           12
any visible injuries. Likewise, she may not have been truthful about her pregnancy. But,

Henagan did not claim that she became pregnant as a result of the rape, which occurred

months later. Although these facts may have had a bearing on her credibility, her account

made out probable cause that McCoy had raped and sexually assaulted her. As reflected

in the affidavit, Henagan told Taylor that McCoy “grabbed” her and physically “forced her

to engage in oral and vaginal sex with him against her will.”46 This allegation alone, if

true, makes out rape and sexual assault.

       The conflicting information provided by Henagan does not preclude a finding of

probable cause. An officer is not required to make credibility determinations or resolve

conflicts in the available information. Dempsey, 834 F.3d at 467 (citing Wright, 409 F.3d

at 603). “The probable cause standard by definition allows for the existence of conflicting,

even irreconcilable evidence.” Id. at 468. A victim’s statements are sufficient to make

out probable cause unless there is “independent exculpatory evidence or substantial

evidence of [a] witness’s own unreliability that ‘fatally undermines’ probable cause

otherwise established.” Dempsey, 834 F.3d at 477-78 (quoting Wilson, 212 F.3d at 790).

       The information and photographic identification provided by Henagan were

sufficient to allow a reasonable officer to determine “that there was a ‘substantial chance

of criminal activity.’” Wesby, 138 S. Ct. at 588 (quoting Gates, 462 U.S. at 244 n.13). A

victim’s reliable identification of her putative attacker is sufficient for probable cause.

Sharrar v. Felsing, 128 F.3d 810, 818 (3d Cir. 1997) (citing Torchinsky v. Siwinski, 942

F.2d 257, 262 (4th Cir. 1991); Grimm, 932 F.2d at 675), abrogated on other grounds,

Curley, 499 F.3d 199; see also Grimm, 932 F.2d at 675 (“When an officer has received


       46
            Aff. of Prob. Cause.


                                            13
his information from some person—normally the putative victim or an eye witness—who

it seems reasonable to believe is telling the truth, he has probable cause.”) (quotation

omitted). “Indeed, it is difficult to imagine how a police officer could obtain better evidence

of probable cause than an identification by name of assailants provided by a victim,

unless, perchance, the officer were to witness the crime himself.” Torchinsky, 942 F.2d

at 262 (“It is surely reasonable for a police officer to base his belief in probable cause on

a victim’s reliable identification of his attacker.”).

        The reconstructed affidavit, based on Henagan’s account of the assault, made out

probable cause. Even considering the omitted information and excising the information

Taylor could not explain how she had obtained, we conclude that no reasonable jury could

determine that the affidavit lacked probable cause.47

                                              Conclusion

        A reasonable jury could not find an absence of probable cause for McCoy’s arrest.

Therefore, because McCoy cannot establish the third element of a malicious prosecution

cause of action, we shall grant Taylor’s motion for summary judgment.




        47
          Taylor also argues that she did not initiate criminal proceedings against McCoy or act with malice,
and that the dismissal of the case against him without prejudice was not a termination in his favor. She
also asserts qualified immunity. However, we do not address these arguments because the existence of
probable cause for McCoy’s arrest alone defeats his claim. Kossler, 564 F.3d at 186 & n.2.


                                                     14
